         Case 4:17-cv-00597-JST Document 152 Filed 11/26/18 Page 1 of 2


 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian, CA Bar No. 226337
 2   david@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 3   Glendale, CA 91203
     Telephone: 818.230.8380
 4   Facsimile: 818.230.0308

 5   Attorneys for Plaintiff
     JAMES CUNHA, and others similarly situated
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10
     JAMES CUNHA, an individual, on behalf of     Case No.: 17-CV-00597-JST
11   himself and all others similarly situated,
                                                  [PROPOSED] ORDER VACATING
12                       Plaintiff,               CURRENT DEADLINES AND SETTING
                                                  DEADLINE FOR MOTION FOR CLASS
13             vs.                                CERTIFICATION
14   INTELLICHECK, LLC, a California Limited      Complaint Filed:   December 20, 2016
     Liability Company; CHICO PRODUCE, INC.,      Sac Filed:         June 26, 2017
15   d/b/a PROPACIFIC FRESH, INC., a              Trial Date:        None
     California Corporation; and DOES 1 through   District Judge:    Hon. Jon S. Tigar
16   100, inclusive,                                                 Courtroom 9, San Francisco
17                       Defendants.
18

19

20
21

22

23

24

25

26

27

28

     4821-3398-8986.1                        -1-
                         [PROPOSED] ORDER VACATING EXISTING DEADLINES
         Case 4:17-cv-00597-JST Document 152 Filed 11/26/18 Page 2 of 2


 1                 PURSUANT TO THE NOTICE OF THE PARTIES AND FOR GOOD CAUSE
 2       SHOWN, IT IS HEREBY ORDERED THAT:
 3
              All previously ordered dates in this action are vacated. Plaintiff is to file his motion for
 4
     preliminary approval on or before January 31, 2019.
 5

 6
              IT IS SO ORDERED.
 7

 8            November 26, 2018
     Dated: ___________________                              ____________________________________
 9                                                           The Hon. Jon S. Tigar
                                                             United States District Court
10                                                           Northern District of California

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     4821-3398-8986.1                             -2-
                              [PROPOSED] ORDER VACATING EXISTING DEADLINES
